Citation Nr: 1516987	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for varicose veins, right leg.

3.  Entitlement to a disability rating in excess of 10 percent for varicose veins, left leg.

4.  Entitlement to an extraschedular rating for service-connected PTSD and varicose veins right and left leg.   

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965, February 1966 to February 1969, and July 1971 to December 1994 to include service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The issues of entitlement to a rating higher than 50 percent for PTSD, entitlement to a rating higher than 20 percent for right and left leg varicose, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by at least occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's varicose veins of the right leg is manifested by at least persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema. 

3.  The Veteran's varicose veins of the left leg is manifested by at least persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of at least 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a rating of at least 20 percent for right leg varicose veins are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, DC 7120 (2014).  

3.  The criteria for a rating of at least 20 percent for left leg varicose veins are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, DC 7120 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2014), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A.  PTSD

The Veteran contends that, his psychiatric disorder has been more severe than indicated by his currently assigned rating and that increased disability evaluations are therefore warranted.

PTSD is evaluated under a General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9413 (2014).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board must consider all symptoms of a service-connected psychiatric disorder that limit occupational and social functioning, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2014).  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  In addition to his PTSD, VA treatment records show the Veteran has a diagnosis of dementia.  No examiner has separated the effects of the Veteran's PTSD from the dementia.  Accordingly, the Board will attribute such signs and symptoms to the Veteran's service-connected PTSD.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

Following a review of the relevant evidence of record, to include the Veteran's September 2010 VA examination, VA treatment records, and lay statements the Board finds that the Veteran's PTSD has been manifested by at least occupational and social impairment with reduced reliability and productivity due to such symptoms as: anger, depression, nightmares, irritability, chronic sleep impairment, nightmares, hypervigilance, exaggerated startle response, panic attacks, intrusive memories, and difficulty in establishing and maintaining effective relationships.  

In August 2010, the Veteran's spouse submitted a letter documenting the Veteran's diminished memory as well as his sleep impairment, irritability, and social isolation.    

The Veteran underwent a VA examination in September 2010.  He complained of depressed mood "all of the time," moderate memory impairment, sleep impairment, and heightened startle response.  The examiner found the Veteran to be well-groomed and cooperative with no impairment of thought process or communication.  The Veteran denied suicidal or homicidal ideation.  The Veteran's GAF score was found to be 65, indicative of mild impairment.

As to social impairment, the Veteran has been married for over thirty years but has a strained relationship with his children.  Further, he reported that he "lost his social life" and he has described feelings of detachment.  He has reported preferring to do most activities alone, and although the Veteran has not had many social relationships, he has maintained a good relationship with his wife and attends church weekly.  Thus, the Veteran has difficulty establishing and maintaining effective relationships.

As to occupational impairment, the Veteran was employed as a pastor but was required to take a sabbatical to deal with his cognitive decline and mental health treatment.  Despite his ongoing cognitive issues, the Veteran completed his Master's degree in Theology in 2012.  In his July 2013 written statement, he reported that he has an inability to display empathic emotions deemed appropriate by other church members.  The Veteran's inability to continue his occupation due to his psychiatric symptoms is especially notably, suggesting that he has difficulty establishing or maintaining effective work relationships.  

In light of the aforementioned evidence the Board finds that his PTSD approximates the criteria for at least a 50 percent disability rating.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective medical evidence of record, has more nearly approximated the criteria for at least a 50 percent rating throughout the appeal.  To this extent, the appeal is granted.  

B.  Varicose Veins

Varicose veins are rated under section 4.104, DC 7120, which provides for a 10 percent rating for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  38 C.F.R. § 4.104, DC 7120.  The criteria for a 20 percent disability are persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Id.  A 40 percent rating is warranted for persistent edema and statis pigmentation or eczema, with or without intermittent ulceration.  Id.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, statis pigmentation or eczema, and persistent ulceration.  Id.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  Id.

During the pendency of this appeal, the Veteran was afforded a VA examination in September 2010.  He reported that his symptoms have worsened to include edema that is not completely relieved by elevation of the extremities, compression hosiery, use of a cane, or rest.  Moreover, he reported cramps, aching, and numbness.  Physical examination revealed prominent varicose veins of the right lower extremity starting from his foot to his lower thigh.  The examiner noted mild to moderate varicosity in the left lower extremity.  Swelling and engorgement was noted as more pronounced in the right leg.  The Doppler ultrasound was normal.

An April 2011 letter from the Veteran's treating physician noted complaints of lower leg discoloration and pain bilaterally.  The Veteran complained of swelling, pain, fatigue, and heaviness.  Physical examination revealed mild to moderate calf enlargement, bilateral ankle swelling, mild bilateral hyperpigmentation of the distal calf and ankles, and mild cornoa phlebectasia of the ankles.  

Throughout the appeal, the Veteran's condition approximates the criteria for at least a 20 percent disability rating.  Accordingly, the lay and medical evidence, when considered together, affirmatively show that at least a 20 percent rating is warranted.  To this extent, the appeal is granted.  


ORDER

A 50 percent rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.  

A 20 percent rating for right leg varicose veins is granted, subject to the regulations governing the payment of VA monetary benefits.

A 20 percent rating for left leg varicose veins is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

VA treatment records dated through November 2012 are associated with the claims file.  However, the claims file provides an indication that there may be outstanding pertinent treatment records.  Further, the record indicates that the Veteran's PTSD and bilateral lower extremity varicose veins have worsened since the most recent examinations, conducted in September 2010, more than four years ago.  As such, a remand is necessary to associate the outstanding treatment records and to afford the Veteran contemporaneous VA psychiatric and vascular examinations to ascertain the current severity and manifestations of the Veteran's PTSD and varicose veins.  See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

When evidence of unemployability is submitted during the appeal from an assigned rating, a claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disabilities affect his ability to work.  Accordingly, the issue of entitlement to TDIU has been raised by the evidence of record in this case, is inextricably intertwined with increased rating claims remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Finally, as to extraschedular consideration, the Board notes any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD and varicose veins will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, physically or electronically, VA treatment records from November 2012 to the present.

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include pertinent treatment records from St. John's Vein Center dated since April 2011.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940 or otherwise provide information on his employment and educational history it may adversely affect the claim for a TDIU.

4.  Notify the Veteran that he may submit medical and/or lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his PTSD and varicose veins, and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed. 

The examiner should report all pertinent findings and comment on whether the Veteran's psychiatric symptoms have manifested to deficiencies in most areas or to total occupational and social impairment. 

6.  After the above has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's varicose veins of the bilateral lower extremities.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  The examiner should explain the rationale for all opinions expressed.  

7.  Then, obtain an opinion, if possible by a vocational specialist, as to the impact of the Veteran's service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  This must include a discussion addressing the limitations and restrictions imposed by his service-connected impairments on such work activities.

8.  Then readjudicate the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD, entitlement to a rating in excess of 20 percent for right and left leg varicose veins, entitlement to an extraschedular rating on an individual or collective basis under 38 C.F.R. § 3.321(b)(1) and TDIU.  If the full benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


